Citation Nr: 0801872	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in his original claim of October 2003, 
the veteran listed tinnitus as a disability.  The veteran's 
claim of tinnitus was not considered by the RO and is 
therefore referred for appropriate action.

In his substantive appeal, the veteran requested a Travel 
Board Hearing.  The hearing was scheduled at the Boston RO 
for September 2007, but the veteran did report for the 
hearing.


FINDINGS OF FACT

1.  There is credible supporting evidence to corroborate the 
veteran's claimed stressor.

2.  The veteran has been diagnosed with PTSD related to his 
military service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

In order to be considered a combat veteran, the evidence must 
show that the veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  A statement that the 
veteran participated in a particular operation or campaign 
does not establish that the veteran engaged in combat, in 
that those terms encompass both combat and non-combat duties. 
VAOPGCPREC 12-99.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2007).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz at 1365.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he has PTSD as a result of 
witnessing mortar and rocket attacks at the base where he was 
stationed in DaNang; experiencing many near misses; and 
seeing a child who was carrying what he thought was a grenade 
and choosing not to shoot in moment of indecision.  

The veteran's DD 214 form indicates that he had foreign 
service of 8 months and 26 days with decorations including 
the Vietnam Service Medal, the Vietnam Campaign Medal and the 
Bronze Star Medal.  The veteran's final assignment is 
indicated as the 525th Quartermaster Company, United States 
Army Pacific, Republic of Vietnam.  

The veteran's Record of Assignments contained in his 
personnel file indicates he was in Vietnam from February 3, 
1971 to October 28, 1971.  His assignments while in Vietnam 
were as a Maintenance Officer and a Petroleum Operations 
Officer with the 525th Quartermaster Company with the United 
States Army Pacific, Republic of Vietnam.

A VA examination conducted in December 2003 notes the veteran 
was in combat in Vietnam for nine months.  The examiner 
discusses the veteran's stressors as:  a little girl running 
towards his vehicle with a grenade in her hand, he did not 
fire, the girl threw the grenade-looking thing at the van but 
it did not explode; seeing several casualties and deaths; 
having his own physical integrity threatened and feeling 
intense fear and helplessness as a result.  His symptoms 
include sleep problems; nightmares; difficulty with authority 
figures; angry outbursts; road rage; hypervigilance; 
difficulty in concentrating; exaggerated startle responses; 
and a feeling of being on edge.  The veteran had begun 
counseling and group sessions at the Vet Center in Worcester 
for his disability.  The examiner diagnosed the veteran with 
PTSD.

A letter from the Vet Center reiterates the veteran's 
stressors.  The writer, a Nurse Practitioner, indicates that 
the veteran attended a PTSD Group on a weekly basis.  The 
Nurse Practitioner also indicates the veteran agreed to meet 
with a VA psychiatrist to get additional help managing his 
disability.  

The Board notes that a response from the U.S. Armed Services 
Center for Unit Records Research (now the U.S. Army and Joint 
Services Records Research Center or JSRRC) corroborates the 
veteran's claimed stressor of receiving rocket attacks on a 
regular basis while stationed in Vietnam which would have 
threatened the veteran's well being.  The JSRRC confirmed 
that rocket attacks occurred during May, June, July, and 
August of 1971.  Additionally, in April 1971, an enemy 122m 
rocket hit inside the berm of a fuel tank at DaNang operated 
by the 525th Quartermaster Company.  Additionally, JSRRC 
confirmed a fragging incident at DaNang on February 12, 1971.  

Thus, upon review of the evidence of record, and after 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran suffers PTSD which is linked to 
a corroborated in-service stressor and that service 
connection is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


